Citation Nr: 1030933	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-06 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of stroke, on 
a direct basis and as secondary to service-connected 
hypertension.

2.  Entitlement to service connection for right knee and right 
lower leg disorder with bone prominence.

3.  Entitlement to service connection for low back disorder, on a 
direct basis and as secondary to service-connected disability.

4.  Entitlement to service connection for a neck disorder, on a 
direct basis and as secondary to service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy 
of the right hand, on a direct basis and as secondary to service-
connected disability.

6.  Entitlement to an initial disability rating for a renal 
disorder, evaluated as 30 percent disabling from February 24, 
2003 to October 6, 2005 and as 60 percent disabling since October 
7, 2005.

7.  Entitlement to an initial disability rating for diabetes 
mellitus, type II, evaluated as 10 percent disabling from 
September 17, 2001 to January 9, 2005 and as 20 percent since 
January 10, 2005.

8.  Entitlement to a compensable rating for lichen simplex 
chronicus.

9.  Entitlement to a disability rating in excess of 10 percent 
for hypertension.

10.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to July 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the above Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at a 
hearing held at the RO in October 2007, before the undersigned 
Acting Veterans Law Judge.  The transcript from that hearing has 
been reviewed and is associated with the claims file.  The case 
was then Remanded by the Board in February 2008 for additional 
evidence and readjudication.  

Originally, the Veteran's appeal included the issue of 
entitlement to service connection for PTSD.  In January 2010, the 
RO granted service connection for PTSD and assigned a 10 percent 
evaluation, effective February 24, 2003.  As a result, this issue 
is moot, and no longer before the Board.  Therefore, 
consideration herein is limited to the issues listed on the first 
page of the present decision.

The Veteran has submitted additional argument and evidence since 
the issuance of the supplemental statement of the case (SSOC) in 
March 2010.  A waiver of initial RO review was not received.  
However, the evidence submitted is duplicative and was previously 
submitted and already of record at the time of the last SSOC, so 
it will not preclude a decision by the Board at this time.  
Therefore, no additional action in this case is needed.  
38 C.F.R. § 20.1304(c) (2009).  

The issues of entitlement to service connection for a right 
knee/lower leg disorder, a low back disorder, a neck disorder, 
and peripheral neuropathy of the right hand, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran expressed satisfaction with the 
issues of entitlement to service connection for stroke residuals; 
increased disability ratings for a renal disorder, diabetes 
mellitus, and hypertension; and entitlement to TDIU.

2.  The Veteran's lichen simplex chronicus is currently 
controlled by topical medication and affects an exposed surface 
area of less than 2 percent and total body surface of less than 2 
percent.  Currently it is manifested by no active disease 
process.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for stroke residuals have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).

2.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for an initial increased disability rating for a renal 
disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

3.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for an initial increased disability rating for diabetes 
mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

4.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for an increased disability rating for hypertension 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).

5.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for TDIU have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

6.  The criteria for a compensable disability rating for lichen 
simplex chronicus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

In March 2010, the Veteran submitted a statement referring to the 
most recent SSOC and continuing to disagree with the denial of 
his claims for a skin rash, a low back disorder, a neck disorder, 
a right knee disorder, and peripheral neuropathy of the right 
hand claims.  However, he then expressed satisfaction with the 
remaining issues [including his claims for service connection for 
stroke residuals; increased ratings for a renal disorder, 
diabetes mellitus, and hypertension; a TDIU].  In view of his 
expressed desires, the Board finds that further action with 
regard to these particular issues is not appropriate.  

Accordingly, the Board does not have jurisdiction to review the 
claims of entitlement to service connection for stroke residuals; 
increased ratings for a renal disorder, diabetes mellitus, and 
hypertension; a TDIU.  These claims must, therefore, be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b),(c).

II.  Pertinent Laws and Regulations for a Compensable Rating For 
Lichen Simplex Chronicus

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court) 
has also held that staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

A.	 Factual Background and Analysis

Currently, the Veteran's lichen simplex chronicus is rated as 
noncompensably disabling under DC 7806.  38 C.F.R. § 4.71a.  

Under DC 7806, provides that a noncompensable disability rating 
is assigned when there is less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month period.  A 
10 percent rating is assigned for at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation will be assigned where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed area is affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for dermatitis 
that covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118 (2009).

The pertinent evidence consists of outpatient evaluations as well 
as clinical findings from VA examinations in 2003, 2005, and 
2008.  

During VA examination in April 2003, the Veteran was evaluated 
for complaints of a rash that was constantly itching, crusting, 
and shedding involving the areas exposed to the sun and on the 
hands.  The Veteran had received topical medication within the 
last 12 months for this condition with no functional impairment 
or time lost from work.  Examination revealed an eczema-type rash 
with scaling and erythema of the hands and feet.  There was 
exfoliation and crusting involving 1 percent of the exposed area 
and 1 percent of the non-exposed areas.  There was no evidence of 
exfoliation, tissue loss, induration, inflexibility, or 
hypopigmentation.  There was some hyperpigmentation and abnormal 
texture, but neither was greater than 6 square inches.  There was 
no limitation of motion.  The skin lesions were associated with 
the Veteran's diabetes mellitus, but did not manifest in 
connection with a nervous condition.  The clinical impression was 
lichen simplex chronicus of the right wrist, which had progressed 
to lichen simplex chronicus of the right wrist and both feet.  

Other evidence of record shows documentation of repeated medical 
visits for treatment of multiple active recurrences.  Symptoms 
included dry skin, pruritis, and cracked skin on the feet.  
Physical findings showed nail dystrophy, onycholysis and 
onychauxis.  The hands were hyperkeratotic with nonerythematous 
skin along the fingers proximally.  There was dry hyperkeratotic 
skin on the heels and plantar surfaces.  The Veteran was using 
Lachydrin and Carmol 40.  

During VA examination in October 2005, the examiner noted the 
Veteran's history of lichen simplex chronicus manifested by dry 
skin and treated with moisture creams.  Examination revealed dry 
skin patches on the hands and both feet with exfoliation, and 
crusting.  There was hyperpigmentation and abnormal texture of 
more than 6 square inches.  There was no evidence of ulceration, 
tissue loss, induration, inflexibility, hypopigmentation, or 
limitation of motion.  The skin lesion coverage of the exposed 
area was less than 2 percent.  The skin lesion coverage relative 
to the whole body was also 2 percent.  These lesions were not 
associated with systemic disease and did not manifest in 
connection with a nervous condition.

During VA examination in July 2008, the Veteran reported that his 
lichen simplex chronicus affected his hands, feet and sometimes 
the groin.  Although the rash responded to creams and oral 
antihistamines, he was frustrated that his skin did not remain 
clear.  Currently he was on Atarax, which helped the itching, but 
also made him too sleepy to drive.  Examination revealed the 
Veteran was clear of active dermatitis, but did have some 
hyperpigmentation over the dorsum of the hands and some thickness 
of the skin on the heels.  The percentage of the exposed areas 
affected and the percentage of the entire body affected was 1 
percent.  There was no evidence of scarring, disfigurement, 
ulceration, exfoliation, crusting, acne or chloracne.  The 
condition did not affect the Veteran's occupational functioning.  
The examiner noted that while the skin findings today were 
compatible with lichen simplex chronicus, (a form of eczema), 
they were more suggestive of atopic dermatitis.  The diagnosis 
was dermatitis currently in remission.  

Based on the evidence, the Veteran's current disability picture 
resulting from his lichen simplex chronicus does not meet or 
approximate the requirements for a compensable disability rating.  
The evidence shows that the Veteran has a recurrent skin 
condition on his hands feet and groin, diagnosed as lichen 
simplex chronicus, which, when active, is primarily manifested by 
dryness, itching, and exfoliation.  Beyond that there is no 
evidence that large portions of his anatomy are involved (the 
skin condition is predominantly confined to the hands and feet), 
and even when the disability is active, it affects less than 2 
percent of the entire body.  Furthermore, while the Veteran 
applies topical creams and medications in an attempt to suppress 
his symptoms, he has never required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

Although VA examiners have noted the Veteran's history of atopic 
dermatitis, this skin condition is an independent problem and is 
not related to the service-connected lichen simplex chronicus.  
In fact, none of the symptomatology which would allow for the 
assignment of a higher rating have been reported.  While the 
Board has noted the Veteran's complaints, given the limited 
objective findings on examination, a compensable disability 
rating for lichen simplex chronicus, is not warranted.  38 C.F.R. 
§ 4.118, DC 7806 (2009).

Nor does the evidence show that the Veteran's lichen simplex 
chronicus warrants a compensable evaluation under any other 
diagnostic codes available under 38 C.F.R. § 4.118 for assessing 
scars, as these codes require a showing of symptomatology not 
present in the Veteran's case.  There are no medical findings of 
residual scarring and no evidence of disfigurement of the head, 
face, or neck.  There is also no evidence of tender, deep, 
unstable or painful scars, limitation of motion due to scars, or 
scars covering an area of 144 square inches.  Thus, diagnostic 
codes for rating these manifestations are not for application.  
See 38 C.F.R. § 4.118 DC 7800, 7801, 7802, 7803, 7804, 7805.  At 
this time, the Board also notes that the schedule for rating skin 
disabilities under DC 7800-7805 were recently amended, effective 
October 23, 2008.  See 78 FR 54708 (Sep. 23, 2008).  However, the 
recent amendments are not applicable to the Veteran's appeal.  
Thus, no further consideration or action in this regard is 
needed.

The Board has also considered the Veteran's testimony provided 
during his hearing in April 2010.  He essentially reiterated 
previously submitted information regarding his symptoms and 
complaints made during VA examinations and outpatient 
evaluations.  But inasmuch as he is not qualified to give a 
probative opinion concerning the status of his disability as 
determined by the criteria of the rating schedule, there is no 
means to increase the rating based on the medical evidence 
currently of record, especially since none of the other 
diagnostic codes that might provide a basis for a higher rating 
apply. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  As discussed above, there are 
higher ratings available for the skin disorder, but the required 
manifestations have not been shown in this case.  Moreover, 
review of the record shows there is no indication the Veteran has 
been hospitalized for treatment of his skin disorder and the 
recent VA examination is void of any findings of exceptional 
limitation due to the skin disorder beyond that contemplated by 
the schedule of ratings.  

The record in this case also does not demonstrate that the 
Veteran's service-connected lichen simplex chronicus markedly 
interferes with employment.  He is currently employed and has 
lost no time from work.  In other words, the regular schedular 
standards contemplate the symptomatology shown.  Accordingly, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Further, the applicable rating criteria is based on application 
of the schedule of ratings which takes into account the average 
impairment of earning capacity as determined by the clinical 
evidence of record.  See 38 U.S.C.A. § 1155 (West 2002) & 
38 C.F.R. § 4.1.  The claims folder contains no evidence that the 
Veteran's service-connected skin disorder adversely affects his 
employability.  Thus, any further discussion of a claim for a 
total disability rating based on individual unemployability is 
not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the current level of disability shown is encompassed 
by the noncompensable rating assigned and with due consideration 
to the provision of 38 C.F.R. § 4.7,  As discussed herein, a 
compensable evaluation is not warranted.  The severity of the 
Veteran's skin disorder has remained relatively stable during the 
pendency of the appeal.  Thus, the application of a staged rating 
is not needed.  See Hart, supra.  The preponderance of the 
evidence is against the claim, and there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

B.	 Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2003 and May 2008, the RO informed the 
Veteran of its duty to assist him in substantiating his skin 
disorder claim under the VCAA, and the effect of this duty upon 
his claim.  See Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (in which the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that VCAA notice in an 
increased rating claim need not be "veteran specific").  These 
letters also informed him of how disability ratings and effective 
dates are assigned.  See Dingess, 19 Vet. App. at 484.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His pertinent post-service 
treatment reports are of record and the RO obtained VA 
examinations in 2003, 2005, and 2008.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they provided sufficient detail to rate the service-connected 
lichen simplex chronicus, including a thorough discussion of the 
effect of the Veteran's symptoms on his functioning. 

Therefore, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

The claim for service connection for residuals of stroke, on a 
direct basis and as secondary to the service-connected 
hypertension is dismissed without prejudice.

The claim for an initial disability rating for a renal disorder, 
evaluated as 30 percent disabling from February 24, 2003 to 
October 6, 2005 and as 60 percent disabling since October 7, 2005 
is dismissed without prejudice.

The claim for an initial disability rating for diabetes mellitus, 
type II, evaluated as 10 percent disabling from September 17, 
2001 to January 9, 2005 and as 20 percent since January 10, 2005 
is dismissed without prejudice.

The claim for a disability rating in excess of 10 percent for 
hypertension is dismissed without prejudice.

The claim for TDIU is dismissed without prejudice.

A compensable disability rating for lichen simplex chronicus is 
denied.


REMAND

The Veteran is seeking to establish service connection for a 
right knee/leg disorder, a low back disorder, a neck disorder, 
and peripheral neuropathy of his right hand.  

Following a review of the Veteran's claims file, the Board finds 
that much of development requested in its February 2008 remand 
has not been performed.  

The Board, in its 2008 Remand, asked the RO to schedule the 
Veteran for VA examinations.  Specifically, the VA examiner 
conducting the evaluation was to review the claims file and 
determine whether relationships exists between any current 
diagnosed right lower extremity disorder, low back disorder, neck 
disorder and peripheral neuropathy of the right hand and service 
and/or service-connected disability.  However, the claims file 
appears to have been returned to the Board for a decision without 
any apparent development of these issues whatsoever.  It does not 
appear that VA examinations were performed at a later time and 
there is no indication in the claims file that the Veteran 
explicitly declined to report for examination.  

In light of these circumstances, a remand to obtain VA 
examinations is required.  See 38 U.S.C.A. § 5103A(b) (West 
2002); See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that where the remand 
orders of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claims for service connection for a right 
lower extremity disorder, low back 
disorder, neck disorder, and peripheral 
neuropathy of the right hand-including 
providing him with updated notice of what 
evidence has been received and not received 
by VA, as well as who has the duty to 
request evidence, and what development must 
be undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  In particular, 
the Veteran should also be sent the 
necessary VCAA notice as it relates 
directly to claims for secondary service 
connection, which differ from the usual 
service connection claims.  

2.  The AMC/RO should arrange appropriate 
VA examination pertaining to his right 
lower extremity disorder, low back 
disorder, neck disorder, and peripheral 
neuropathy of the right hand claims.  The 
claims folder must be made available to the 
examiner(s) for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report.  
The examiner should elicit from the Veteran 
a detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Definitive 
diagnoses should be made.  

a)  With respect to the right knee and 
right lower leg disorder, the examiner 
should be requested to express an 
opinion as to whether it is at least 
as likely as not (i.e., a 50 percent 
probability or greater) that any such 
currently diagnosed disorder is 
related to an event, injury, or 
disease in service (including the 
noted in-service episodes of treatment 
for a stress fracture of the right 
tibia in September 1985 and 
superficial laceration of the right 
leg in October 1972).  

b)  With respect to the low back 
disorder, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that any such currently 
diagnosed disability is related to an 
event, injury, or disease in service 
or has been caused by, or chronically 
worsened by, an already service-
connected disability.  [Presently, the 
Veteran is service-connected for 
hypertension, renal condition, 
diabetes mellitus, erectile 
dysfunction, lichen simplex chronicus 
and PTSD.] 

c)  With respect to the neck disorder, 
the examiner should be requested to 
express an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent probability or greater) that 
any such currently diagnosed disorder 
is related to an event, injury, or 
disease in service (including the 
noted in-service episode of treatment 
for neck stiffness in March 1973) or 
has been caused by or chronically 
worsened by, an already service-
connected disability.  [Presently, the 
Veteran is service-connected for 
hypertension, renal condition, 
diabetes mellitus, erectile 
dysfunction, lichen simplex chronicus 
and PTSD.].

d)  With respect to the peripheral 
neuropathy of the right hand, the 
examiner should be requested to 
express an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent probability or greater) that 
any such currently diagnosed disorder 
is related to an event, injury, or 
disease in service (including the 
noted in-service episode of treatment 
for right finger complaints in January 
1974) or has been caused by or 
chronically worsened by, an already 
service-connected disability.  
[Presently, the Veteran is service- 
connected for hypertension, renal 
condition, diabetes mellitus, erectile 
dysfunction, lichen simplex chronicus 
and PTSD.].

The opinion should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved are of 
considerable assistance to the Board.  If 
the examiner cannot render an opinion with 
resorting to speculation, he should state 
so and discuss why an opinion cannot be 
provided.

3.  To help avoid a future remand, the 
AMC/RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
each claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


